Citation Nr: 1638326	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1968 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September  2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the October 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

In December 2015, the Board remanded the case for development, and the case is again before the Board for further appellate proceedings.  

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, was resolved in full in an April 2016 rating decision, which granted service connection for depressive disorder with antisocial personality disorder.  See April 2016 rating decision and notice thereof (stating that after the appeal was remanded by the Board, the appeal is resolved in full and noting the Veteran's psychiatric symptoms that were considered in rendering the initial evaluation; providing the Veteran with notice of his right to appeal this decision).   

The Board acknowledges that the December 2015 Board remand characterized the Veteran's appeal for entitlement to a skin disorder as a claim for service connection for "a skin disorder on the feet."  However, the Veteran has at no time during the appeal period reported symptoms of the right foot for which he seeks benefits, and the Veteran's statements and the medical evidence associated with the claims file demonstrates the Veteran's intent to seek benefits for a skin disorder of the left foot only.  See e.g., March 2016 VA skin examination (Veteran reported left foot symptoms); February 2011 statement (reporting "jungle rot" in service and current symptoms of the left foot); December 2015 Board hearing (Veteran testified as to continuing symptoms of the left foot and did not mention right foot symptoms).  Accordingly, the Board concludes that the Veteran's appeal regarding such a skin disorder of the left foot was resolved in full in an April 2016 rating decision, which granted service connection for a skin disorder of the left foot.  See April 2016 rating decision and notice thereof (stating that after the appeal was remanded by the Board, the appeal is resolved in full and noting the Veteran's left foot symptoms that were considered in rendering the initial evaluation; providing the Veteran with notice of his right to appeal this decision).  


FINDING OF FACT

The Veteran does not have heart disorder and has not had such disability during the pendency of the claim.     


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In December 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed heart disorder.  Such a VA examination was performed in March 2016, and the VA examiner provided the requested information.  The Veteran's claim was readjudicated in a March 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in March 2011, in which the Veteran was notified of how to substantiate his claim for service connection for a heart disorder and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period the Veteran was afforded a VA examination in March 2016.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

As a preliminary matter, the Board acknowledges that the Veteran is certainly competent to report his symptoms, such as feeling tired in service.  See October 2015 Board hearing transcript at p. 6 (Veteran testified that he was examined when he first arrived and a doctor told him that his heart is skipping, the Veteran reported feeling tired in service, and the Veteran stated that he has never seen a doctor for any condition of the heart since then).  However, the Board finds that the identification and diagnosis of heart disorder is an essentially medical question, and as such it is beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a heart disorder is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, to include in the field of cardiology, the Veteran's lay opinion that he has a current heart disorder, to include a heart murmur, has no probative value.   

On the other hand, the March 2016 VA medical opinion has significant probative value, as the examiner reviewed the claims file, provided sufficient rationale for the opinions, covered all relevant bases, and based his opinion on examination of the Veteran and the Veteran's medical history and lay statements.  Further, the VA examiner is a physician with the medical expertise and training to render an opinion as to whether the Veteran has a heart disorder.  The March 2016 VA examiner opined that the Veteran does not have and has never been diagnosed with a heart disability.  The VA examiner noted that the Veteran denied any diagnosis or treatment of a heart disability and that the Veteran reported that he was told he had a "heart murmur" in the past [in service].  However, the VA examiner noted that there is no heart murmur on examination that day and there is none mentioned in the Veteran's treatment records.  The VA examiner's opinion is not contradicted by the remaining competent evidence of record. 

The Board acknowledges that the Veteran is competent to report a contemporaneous medical opinion, to include the above-mentioned in-service medical opinion that his heart is skipping.  However, there is no competent evidence to show a heart disorder, to include a heart murmur, at any time after service, specifically to include during the pendency of the appeal.  See e.g., February 2016 VA primary care note (noting no disability of the heart on examination and stating that there are no murmurs, gallops, clicks, or rubs). 

For the above reasons, there is no competent and probative evidence to show that the claimed disability of heart disorder existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a heart disorder is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  Therefore, the benefit of the doubt provision does not apply, and the claim must be denied.  


ORDER

Entitlement to service connection for a heart disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


